Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 1 of 17 PageID 153




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

JAMES KYLE RICHARDSON,

           Petitioner,

v.                                               Case No: 2:20-cv-305-SPC-MRM
                                                 Case No: 2:17-cr-11-SPC-MRM

UNITED STATES OF
AMERICA,

              Respondent.
                                          /

                              OPINION AND ORDER1

       Before the Court are Petitioner James Kyle Richardson’s Motion under

28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (Doc. 1), the Government’s Response (Doc. 5), and

Richardson’s Reply (Doc. 8).2

                                   BACKGROUND

       A Grand Jury charged Richardson with two counts: possession of a

firearm and ammunition as a convicted felon in violation of 18 U.S.C. §§

922(g)(1) and 924(e) (Count 1); and possession of marijuana with intent to


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
2 The Court cites to documents from the civil docket as (Doc. _) and the criminal docket as

(Cr-Doc. _).
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 2 of 17 PageID 154




distribute in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(D) (Count 2). (Cr-

Doc. 1).   The Court appointed Assistant Federal Defender George Ellis

Summers, Jr. to represent Richardson. (Cr-Doc. 11).

      Richardson moved to suppress the firearm, ammunition, and drugs

seized from his residence during the execution of a search warrant and a post-

Miranda statement he gave to police thereafter. (Cr-Doc. 19). Richardson

claimed the affidavit in pursuit of a search warrant contained false statements,

which negated probable cause. The Court held a hearing on the motion and

ultimately denied it. (Cr-Doc. 34). Following the denial, Richardson pled

guilty to Count 2 without the benefit of a plea agreement. (Cr-Doc. 49). After

cautioning and examining Richardson under oath, Magistrate Judge Carol

Mirando determined the guilty plea was knowledgeable and voluntary and

recommended that it be accepted. (Cr-Doc. 50). Richardson waived his right

to object to Judge Mirando’s recommendation (Cr-Doc. 52), and the Court

accepted the guilty plea (Cr-Doc. 55).

      The Court held a jury trial on Count 1. On August 10, 2017, after a four-

day trial, the jury found Richardson guilty. (Cr-Doc. 91). The Court sentenced

Richardson to 262 months imprisonment on Count 1 and 120 months on Count

2, to run concurrently, followed by four years of supervised release. (Cr-Doc.

108). The length of the sentence was based in part on the Court’s finding that

Richardson met the criteria for a sentencing enhancement under the Armed




                                         2
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 3 of 17 PageID 155




Career Criminal Act (ACCA), 18 U.S.C. § 924(e). (Cr-Doc. 121). Richardson

appealed the denial of his motion to suppress and the ACCA enhancement.

The Eleventh Circuit affirmed. United States v. Richardson, 761 F. App’x 945

(11th Cir. 2019). Richardson’s § 2255 Motion timely followed.

                            LEGAL STANDARD

      A. 28 U.S.C. § 2255

      A prisoner in federal custody may move for his sentence to be vacated,

set aside, or corrected on four grounds: (1) the imposed sentence violates the

Constitution or laws of the United States; (2) the court lacked jurisdiction to

impose the sentence; (3) the sentence was over the maximum authorized by

law; or (4) the imposed sentence is otherwise subject to collateral attack. 28

U.S.C. § 2255(a). A § 2255 motion “may not be a surrogate for a direct appeal.”

Lynn v. United States, 365 F.3d 1225, 1232 (11th Cir. 2004) (stating § 2255

relief is “reserved for transgressions of constitutional rights and for that

narrow compass of other injury that could not have been raised in direct appeal

and would, if condoned, result in a complete miscarriage of justice” (internal

quotations omitted)). The petitioner bears the burden of proof on a § 2255

motion. Rivers v. United States, 777 F.3d 1306, 1316 (11th Cir. 2015) (citation

omitted).




                                       3
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 4 of 17 PageID 156




      B. Effect of a Guilty Plea

      “A defendant who enters a plea of guilty waives all nonjurisdictional

challenges to the constitutionality of the conviction, and only an attack on the

voluntary and knowing nature of the plea can be sustained.” Wilson v. United

States, 962 F.2d 996, 997 (11th Cir. 1992). Thus, when a § 2255 motion

collaterally challenges a conviction obtained through a guilty plea, “the inquiry

is ordinarily confined to whether the underlying plea was both counseled and

voluntary.” United States v. Broce, 488 U.S. 563, 569 (1989). Alternatively,

“[a] guilty plea is open to attack on the ground that counsel did not provide the

defendant with ‘reasonably competent advice.’” Cuyler v. Sullivan, 446 U.S.

335, 344 (1980) (quoting McMann v. Richardson, 397 U.S. 759, 770 (1970)).

      C. Procedural Default

      Generally, a § 2255 petitioner may not raise a ground in a habeas

proceeding if he failed to raise it on direct appeal. Fordham v. United States,

706 F.3d 1345, 1349 (11th Cir. 2013).       This procedural default rule “is a

doctrine adhered to by the courts to conserve judicial resources and to respect

the law’s important interest in the finality of judgments.” Massaro v. United

States, 538 U.S. 500, 504 (2003). But there are two exceptions: “(1) cause and

actual prejudice, and (2) actual innocence.” Fordham, 706 F.3d at 1349.

      The first exception requires the petitioner to “show both (1) ‘cause’

excusing his…procedural default, and (2) ‘actual prejudice’ resulting from the




                                       4
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 5 of 17 PageID 157




errors of which he complains.” Id. (quoting United States v. Frady, 456 U.S.

152, 168 (1982)). “Actual prejudice means more than just the possibility of

prejudice; it requires that the error worked to the petitioner’s actual and

substantial disadvantage, infecting his entire trial with error of constitutional

dimensions.” Id. (quoting Ward v. Hall, 592 F.3d 1144, 1179 (11th Cir. 2010).

      The second exception is narrow. “To establish actual innocence, the

petitioner must demonstrate that, in light of all the evidence, it is more likely

than not that no reasonable juror would have convicted him.” Id. (quoting

Bousley, 523 U.S. 614, 623 (1998)). The Supreme Court has noted “that ‘actual

innocence’ means factual innocence, not mere legal insufficiency.” Bousley, 523

U.S. 614.

      D. Ineffective Assistance of Counsel

      Criminal defendants have a Sixth Amendment right to reasonably

effective assistance of counsel. In Strickland v. Washington, the Supreme

Court established a two-part test for determining whether a convicted person

may have relief under the Sixth Amendment. 466 U.S. 668, 687-88 (1984). A

petitioner must establish: (1) counsel’s performance was deficient and fell

below an objective standard of reasonableness; and (2) the deficient

performance prejudiced the defense. Id. Failure to show either Strickland

prong is fatal. See Kokal v. Sec’y, Dep’t of Corr., 623 F.3d 1331, 1344 (11th Cir.




                                        5
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 6 of 17 PageID 158




2010) (“a court need not address both Strickland prongs if the petitioner fails

to establish either of them”).

      When considering the first prong, “courts must ‘indulge a strong

presumption that counsel’s conduct falls within the wide range of reasonable

professional assistance.’” Sealey v. Warden, 954 F.3d 1338, 1354 (11th Cir.

2020) (quoting Strickland, 466 U.S. at 689). The second prong requires the

defendant to “show that there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of the proceeding would have been different.’”

Id. at 1355 (quoting Strickand, 466 U.S. at 694). “A reasonable probability is

a probability sufficient to undermine confidence in the outcome, which is a

lesser showing than a preponderance of the evidence.” Id. (cleaned up). “At

the same time, ‘it is not enough for the defendant to show that the errors had

some conceivable effect on the outcome of the proceeding’ because ‘virtually

every act or omission of counsel would meet that test.’” Id. (quoting Strickland,

466 U.S. at 693).

                                 DISCUSSION

      A. Ground 1: Ineffective Assistance of Counsel

      Richardson lists Summers’ alleged errors in 17 bullet points. The Court

begins by rejecting eight of these points because they are facially deficient.

Richardson’s allegations that Summers failed to investigate, prepare for trial,

consult with Richardson, familiarize himself with the laws and facts of the




                                       6
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 7 of 17 PageID 159




case, and educate the jury on aggravating and mitigating circumstances are

vague and conclusory. As are Richardson’s complaints that Summers’ gave

him “questionable advice to plead guilty” to Count 2, failed “to object to

improper and inflammatory remarks by the prosecution” at trial, and failed to

seek a pre-trial hearing on Rule 404(b) evidence. (Doc. 1-1 at 7-10). These

eight allegations are so facially insufficient the Court cannot meaningfully

address them. See Smith v. Wainwright, 777 F.2d 609, 616 (11th Cir. 1985)

(“As a general rule, a habeas corpus petitioner must allege specific errors in

his counsel’s performance to support a claim for ineffective assistance of

counsel.” (citing Strickland, 466 U.S. 668)); see also Wilson v. United States,

962 F.2d 996, 998 (11th Cir. 1992) (“Conclusory allegations of ineffective

assistance are insufficient.” (quoting United States v. Lawson, 947 F.2d 849,

853 (7th Cir. 1991)).   The Court will address the merits of Richardson’s

remaining claims.

            1. Failure to have baggies containing methamphetamine residue
               independently tested

      During the investigation of Richardson, police found several baggies with

methamphetamine residue in his trash. Richardson claims Summers ignored

his requests to have the baggies independently tested. But the Court found

evidence gathered in the “trash pulls”—including the baggies—inadmissible at

Richardson’s request. (Cr-Doc. 86). Had Summers obtained and introduced




                                      7
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 8 of 17 PageID 160




such evidence, he would have opened the door to the “trash pull” evidence.

Summers’ decision not to obtain and introduce independent testing was not

constitutionally deficient, and it did not prejudice Richardson.

            2. Guarantee of acquittal if the jury viewed a video of Richardson’s
               mother, Carla Deveny, stating the gun was hers

      Richardson claims that Summers guaranteed acquittal if the Court

allowed the jury to view a video of Deveny stating the gun was hers. The jury

did view the video but still found Richardson guilty. Richardson contends that

were it not for Summers’ guarantee, he would have “accepted the government’s

tendered plea agreement on this particular charge.” (Doc. 1 at 17). This claim

is meritless. First, Richardson’s “after the fact testimony concerning his desire

to plead, without more, is insufficient to establish that but for counsel’s alleged

advice or inaction, he would have” pled guilty. Diaz v. United States, 930 F.2d

832, 835 (11th Cir. 1991).     Second—and more importantly—Government’s

counsel states that no plea agreement was ever offered. (Doc. 5 at 8). In his

Reply, Richardson vaguely suggests that Summers lied about the Government

offering a plea agreement, but he does not contend that a plea agreement was

ever truly tendered. Thus, Richardson has not shown prejudice.

            3. Failure to object to the Government’s questioning of Deveny

      Richardson faults Summers for not objecting when the Government

posed questions to Deveny regarding evidence recovered during the trash




                                        8
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 9 of 17 PageID 161




pulls, despite the Court’s ruling that such evidence was inadmissible.

Specifically, Richardson contends Summers should have objected or moved for

a mistrial when the Government asked, “So, the single bullet found in the trash

on December 15, 2015, which is the same bullet in the gun now, what do you

say about that?” (Doc. 1 at 18). But the transcript of Deveny’s testimony shows

that the Government’s counsel did not ask this question or any similar

question that ran afoul of the Court’s exclusion of the trash pull evidence. This

claim is refuted by the record and thus entirely without merit.

            4. Failure to move for a mistrial after the AUSA violated the
               Court’s order by questioning a witness regarding the trash pull

      This argument is based on the same false premise as the one addressed

above. A review of the trial transcript reveals that the AUSA did not ask any

questions that violated the Court’s exclusion of evidence from the trash pulls.

This claim is refuted by the record and entirely without merit.

            5. Failure to investigate Richardson’s prior state convictions

      Richardson argues Summers failed to determine whether his earlier

convictions warranted an ACCA sentence enhancement. He does not state

what information Summers failed to gather. Nor does he explain how a more

thorough investigation could have changed the outcome. In fact, Summers did

object to the ACCA enhancement based on Richardson’s Florida robbery

conviction, thereby preserving it for appeal. (Cr-Doc. 121 at 5). And the




                                       9
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 10 of 17 PageID 162




 Eleventh Circuit considered and rejected that argument based on recent

 Supreme Court precedent. Richardson, 761 F. App’x at 949. Summers was

 not deficient on this point, and Richardson was not prejudiced.

             6. Failure to move to suppress the statement Richardson made at
                the scene of his arrest

       Here again, Richardson makes a claim that is conclusively refuted by the

 record. Summers did move to suppress Richardson’s statement, the Court

 denied the motion, and the Eleventh Circuit affirmed.            (Cr-Doc. 19, 34);

 Richardson, 761 F. App’x at 947-48.

             7. Failure to inform the jury that the gun was inoperable

       Richardson argues Summers failed “to ensure members of the jury were

 cognizant” that the firearm at the center of the case was non-functioning. (Doc.

 1-1 at 9). But in fact, Summers called a witness—firearm examiner Yolanda

 Soto—to establish that fact. (Cr-Doc. 172-79). And he drove the point home

 during his closing argument by repeatedly calling the gun “broken.” (Cr-Doc.

 133 at 25). This claim is frivolous and refuted by the record.

             8. Failure to impeach Detective Forbus’s testimony at the
                suppression hearing

       Detective Forbus made the affidavit in pursuit of a search warrant that

 led to a search of Richardson’s residence. Richardson complains that Summers

 failed to use the affidavit to impeach Forbus at the suppression hearing. But

 Forbus did not testify at that hearing. (Cr-Doc. 125). Rather, Forbus gave a




                                       10
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 11 of 17 PageID 163




 deposition in a state criminal case, and Summers used the deposition

 testimony to support the motion to suppress. (See Cr-Doc. 19-2). This claim is

 frivolous and refuted by the record.

              9. Failure to object to Detective Forbus’s affidavit

       Richardson does not state what objection Summers could have made to

 Forbus’s affidavit, or when he could have made it. The affidavit was not

 introduced at trial. Rather, Summers attached it as an exhibit to the motion

 to suppress the fruits of the resulting search. (Cr-Doc. 19-1). Assigning fault

 to an attorney for not objecting to an exhibit he submitted is nonsensical and

 frivolous.

       B. Ground 2: Defective Indictment

       Richardson claims his indictment was defective in light of Rehaif v.

 United States, 139 S. Ct. 2191 (2019) because Count 1 did not charge him with

 “knowingly” being a felon when he possessed the firearm. Rehaif held “that in

 a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must

 prove both that the defendant knew he possessed a firearm and that he knew

 he belonged to the relevant category of persons barred from possessing a

 firearm.”    Rehaif, 139 S. Ct. at 2200 (2019).       The Government argues

 Richardson procedurally defaulted on this claim, and the Court agrees.




                                         11
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 12 of 17 PageID 164




       Richardson did not object to the indictment at or before trial or on direct

 appeal. To excuse his default, Richardson must show either (1) cause and

 prejudice or (2) actual innocence.

       Richardson blames his failure to timely object to the indictment on the

 fact that the Supreme Court decided Rehaif after he filed his appeal. But that

 is not adequate cause to excuse a procedural default. Although precedent at

 the time of Richardson’s trial and appeal cut against an objection to the

 indictment, “futility cannot constitute cause if it means simply that a claim

 was unacceptable to that particular court at that particular time.” Bousely v.

 United States, 523 U.S. 614, 623 (1998) (quoting Engle v. Isaac, 456 U.S. 107,

 130 (1982)). Cause can be established if a claim “is so novel that its legal basis

 is not reasonably available to counsel[.]” Id. at 622 (quoting Reed v. Ross, 468

 U.S. 1, 16 (1984)). But the scienter issue raised here is not novel. See United

 States v. Lee, Case No. 1:18-249-KD, 2020 WL 5412981, at *4 (S.D. Ala. Sept.

 8, 2020) (collecting cases that find courts routinely examine the issue).

 Richardson has not established “cause” for his procedural default.

       Richardson also fails to show prejudice or actual innocence. Before trial,

 Richardson stipulated that he was a convicted felon. (Cr-Doc. 78). And the

 presentence investigation showed that Richardson has been convicted of a slew

 of felonies. (Cr-Doc. 97). In fact, he was released from a 40-month prison

 sentence about seven months before committing the crime charged in Count 1.




                                        12
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 13 of 17 PageID 165




 (Cr-Doc. 97 at 22). Richardson does not claim he was unaware of his status as

 a felon, and any such claim would strain credulity. Ground 2 is denied.

       C. Ground 3: Guilty Plea Lacked Factual Basis

       Richardson claims the Court failed to ensure that his guilty plea to Count

 2—possession of marijuana with intent to distribute—had a factual basis. Not

 so. At the change-of-plea hearing, Richardson had the following exchange with

 Magistrate Judge Mirando:

       THE COURT: Why don’t you tell me, in your own words, what you
       did.

       THE DEFENDANT: I possessed marijuana, and I had it with
       intent to distribute.

       THE COURT: Okay. And that was on or about that date?

       THE DEFENDANT: Yes; on March 15th, 2016.

 (Cr-Doc. 130 at 21). Ground 3 is frivolous and refuted by the record.

       D. Ground 4: The Government Violated the Court’s In Limine
          Order

       This claim rests on the fiction—addressed above—that the AUSA

 questioned Deveny about trash pulls in violation of the Court’s order deeming

 such evidence inadmissible. Richardson claims the AUSA asked Deveny, “So,

 the bullet found in the ‘trash pull’ conducted by law enforcement on December

 15, 2015, would be the same bullet that ‘matched’ the other bullets discovered

 in the chamber of the gun discovered by law enforcement.” (Doc. 1-1 at 33).




                                       13
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 14 of 17 PageID 166




 But again, a review of the transcript shows that the Government never asked

 Deveny this or any similar question that might have violated the Court’s

 ruling. Ground 4 is frivolous and refuted by the record.

       E. Ground 5: Guilty Plea Was Involuntary

       Richardson contends his guilty plea to Count 2 was constitutionally

 invalid because Summers did not advise him of the possible sentence, the

 elements of the crime, or a potential ACCA enhancement. The transcript of

 the   change-of-plea   hearing    wholly    refutes   this   claim.   Richardson

 acknowledged that Summers discussed with him the elements of the crime and

 how the sentencing guidelines might apply to his case. (Cr-Doc. 130 at 14-16).

 What is more, Magistrate Judge Mirando advised him of the elements and the

 sentencing range, and Richardson stated that he understood. (Cr-Doc. 130 at

 14-16). Judge Mirando specifically warned that Count 2 carried a maximum

 sentence of 10-years imprisonment, which is the sentence Richardson received.

 (Cr-Docs. 130 at 15, 108 at 2).

       Statements made in a plea hearing “constitute a formidable barrier in

 any subsequent collateral proceeding.” Blackledge v. Allison, 431 U.S. 63, 74

 (1977). “The subsequent presentation of conclusory allegations unsupported

 by specifics is subject to summary dismissal, as are contentions that in the face

 of the record are wholly incredible.” Id. That is the case here. Richardson’s

 claim that he was not advised of the elements of Count 2 or the potential




                                        14
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 15 of 17 PageID 167




 sentence is refuted by his own prior statements. To the extent Richardson

 claims his guilty plea to Count 2 was involuntary because he did not

 understand his sentencing exposure under Count 1, that claim is frivolous.

 Richardson’s guilty plea did not affect the sentence he received for Count 1.

 Ground 5 is denied.

                          EVIDENTIARY HEARING

       A court must hold an evidentiary hearing “unless the motion and the

 files and records of the case conclusively show that the prisoner is entitled to

 no relief.” 28 U.S.C. § 2255(b). “If the petitioner alleges facts, that if true,

 would entitle him to relief, then the district court should order an evidentiary

 hearing and rule on the merits of his claim.” Griffith v. United States, 871 F.3d

 1321, 1329 (11th Cir. 2017) (quoting Aron v. United States, 291 F.3d 708, 714-

 15 (11th Cir. 2002)). A petitioner need only allege, not prove, facts that would

 entitle him to relief. Id. However, the alleged facts must be reasonably specific

 and non-conclusory. Aron, 291 F.3d at 715 n.6; see also Allen v. Sec’y, Fla. Dep’t

 or Corr., 611 F.3d 740, 745 (11th Cir. 2010), cert denied, 563 U.S. 976 (2011).

 Further, if the allegations are “affirmatively contradicted by the record” and

 “patently frivolous,” the court need not hold an evidentiary hearing. Id.

        The Court finds an evidentiary hearing unwarranted here. Richardson

 has not alleged facts that, if proven, would entitle him to relief.




                                         15
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 16 of 17 PageID 168




                    CERTIFICATE OF APPEALABILITY

       A prisoner seeking a writ of habeas corpus has no absolute entitlement

 to appeal a district court's denial of his petition. 28 U.S.C. § 2253(c)(1). Rather,

 a district court must first issue a certificate of appealability (COA). “A [COA]

 may issue...only if the applicant has made a substantial showing of the denial

 of a constitutional right.” 28 U.S.C. § 2253(c)(2). To make such a showing, a

 petitioner must demonstrate that “reasonable jurists would find the district

 court's assessment of the constitutional claims debatable or wrong,” Tennard

 v. Dretke, 542 U.S. 274, 282 (2004) (quoting Slack v. McDaniel, 529 U.S. 473,

 484 (2000)), or that “the issues presented were adequate to deserve

 encouragement to proceed further,” Miller–El v. Cockrell, 537 U.S. 322, 335–

 36 (2003) (citations omitted). Richardson has not made the requisite showing

 here and may not have a certificate of appealability on any ground of his

 Motion.

       Accordingly, it is now

       ORDERED:

       Petitioner James Kyle Richardson’s Motion under 28 U.S.C. § 2255 to

 Vacate, Set Aside, or Correct Sentence by a Person in Federal Custody (Doc. 1)

 is DENIED. The Clerk is DIRECTED to terminate all pending motions and

 deadlines, enter judgment, and close the case.




                                         16
Case 2:20-cv-00305-SPC-MRM Document 9 Filed 02/24/21 Page 17 of 17 PageID 169




      DONE and ORDERED in Fort Myers, Florida on February 24, 2021.




 SA: FTMP-1
 Copies: All Parties of Record




                                     17
